internal_revenue_service number release date index number ---------------------- -------------- ---------------------------- -------------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-119228-18 date august legend company sub sub ---------------------------- ------------------------ ---------------------- ------------------------ --------------------------------- ------------------------ partnership -------------------------------------- member firm firm firm state state date date date ---------------------------- --------------------- --------------------------- ----------------------------------------- -------------- -------------- -------------------- ------------------- --------------------------- plr-119228-18 date date date date date date date a b ------------------------ -------------------------- ----------------- -------------------- --------------------------- -------------------------- ---------------------- ------ ---- dear --------------- this ruling responds to a letter dated date submitted on behalf of company sub and sub collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations to jointly make an election under sec_856 of the internal_revenue_code code to treat sub and sub each as a taxable real_estate_investment_trust subsidiary trs of company effective date facts company is a_trust formed under the laws of state on date company intends to timely file its initial federal_income_tax return for the taxable_year ended date on a form 1120-reit u s income_tax return for real_estate_investment_trusts on which company will elect to be treated as a real_estate_investment_trust reit under sec_856 of the code company timely filed a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns company will file its initial federal_income_tax return by the extended due_date of date company uses an accrual_method as its overall_method_of_accounting company’s taxable_year is the calendar_year company was formed for the purpose of facilitating the investment by a private equity_investment fund into partnership a joint_venture entity created to pursue a focused real_estate investment strategy partnership is classified as a partnership for plr-119228-18 federal_income_tax purposes partnership wholly owns sub and sub member has a a percent ownership_interest in partnership member is an entity classified as a partnership for federal_income_tax purposes company has a b percent ownership_interest in member sub is a limited_liability_company formed under the laws of state on date sub is also a limited_liability_company formed under the laws of state on date partnership intended to treat sub and sub each as a trs of company this intention was documented in a second amended and restated limited_liability_company agreement agreement executed on date by partnership and company along with other entities section f of the agreement provides that partnership was to take all actions necessary or advisable to cause sub and sub each to be treated as a trs of company partnership relied on firm for counsel and guidance with respect to partnership’s investment structuring and tax obligations under the agreement firm prepared and provided the instructions to file a form_8832 entity classification election to partnership for sub and sub to each elect to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes effective date a form_8832 was timely filed for each of sub and sub however firm failed to prepare and provide the instructions to file a form_8875 taxable_reit_subsidiary election to partnership for company and each of sub and sub to jointly elect to be treated as a trs of company the deadline to file each form_8875 for taxpayers with an effective date of date was date on or about date partnership and company engaged firm to perform a reit compliance review during a date assessment of company’s reit compliance firm discovered that company and each of sub and sub had not filed a form_8875 at this time taxpayers were made aware that the forms were never filed an officer of company then retained firm to seek advice as to how to rectify the missed elections in date taxpayers submitted a form_8875 for each of sub and sub with a requested effective date of date which is more than months and days prior to the date of filing each election firm then assisted taxpayers with this request for an extension of time under sec_301_9100-1 and sec_301_9100-3 to elect under sec_856 to treat sub and sub each as a trs of company effective date taxpayers make the following additional representations in connection with their request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service plr-119228-18 granting the relief requested will not result in company sub or sub having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayers do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayers did not choose to not file the election taxpayers are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to company sub or sub the period of limitations on assessment under sec_6501 has not expired for company sub or sub for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of taxpayers have been provided as required by sec_301_9100-3 of the regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date plr-119228-18 of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the plr-119228-18 interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat sub and sub each as a trs of company effective date accordingly the forms filed by taxpayers in date will be considered timely filed and the effective date of the trs elections is date this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations and code and regulation sections cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether company qualifies as a reit or whether either sub or sub otherwise qualifies as a trs of company under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayers is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the u s federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the u s federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-119228-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ k scott brown branch chief branch office of the associate chief_counsel financial institutions products
